

117 HR 1826 IH: Fairness in Medicare Part B Enrollment Act of 2021
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1826IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Miss González-Colón (for herself and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to eliminate late enrollment penalties under part B of the Medicare program for individuals residing in Puerto Rico if such individuals enroll within 5 years of becoming entitled to benefits under part A of such program.1.Short titleThis Act may be cited as the Fairness in Medicare Part B Enrollment Act of 2021.2.Eliminating late enrollment penalties under part B of the Medicare program for certain individuals residing in Puerto Rico(a)In generalSection 1839(b) of the Social Security Act is amended in the second sentence by inserting or months occurring in the 5-year period beginning on the date on which the individual becomes entitled to benefits under part A if such individual was residing in Puerto Rico as of such date and such date is after the date that is 4 years before the date of the enactment of the Fairness in Medicare Part B Enrollment Act of 2021 before the period at the end of such sentence.(b)ApplicationThe amendment made by subsection (a) shall apply with respect to premiums paid for months beginning on or after the date of the enactment of this Act.